Exhibit 10.5

2009 ROWAN COMPANIES, INC. INCENTIVE PLAN

(as Amended and Restated and as Assumed and Adopted by

Rowan Companies plc, Effective May 4, 2012)

RESTRICTED SHARE NOTICE

 

1. Grant of Restricted Shares. Rowan Companies plc, a public limited company
incorporated under English law (the “Company”), has assumed and adopted the 2009
Rowan Companies, Inc. Incentive Plan, as amended and restated (the “Plan”). To
carry out the purposes of the Plan, and subject to the conditions described in
this Notice and the Plan, the Company hereby grants to you (the “Participant”)
all right, title and interest in the record and beneficial ownership of
                Shares (the “Restricted Shares”) effective as of [insert date]
(the “Grant Date”). All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan; the Plan is incorporated herein by
reference as part of this Notice.

 

2. Issuance and Transferability. The Restricted Shares may be evidenced in such
a manner as the Committee shall deem appropriate. Any certificates or other
representation of the Restricted Shares granted hereunder shall be issued in the
name of the Participant as of the Grant Date and shall be marked with the
following legend:

“The shares represented by this certificate have been issued pursuant to the
terms of the 2009 Rowan Companies, Inc. Incentive Plan and may not be sold,
pledged, transferred, assigned or otherwise encumbered in any manner except as
is set forth in the terms of such award dated [insert date].”

Until restrictions lapse, the Restricted Shares shall not be transferable except
by will or the laws of descent and distribution. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of the Participant. Any purported assignment, alienation,
pledge, attachment, sale, transfer or other encumbrance of the Restricted
Shares, prior to the lapse of restrictions, that does not satisfy the
requirements hereunder shall be void and unenforceable against the Company.
Notwithstanding the foregoing, in the case of the Participant’s Disability or
death, the Participant’s rights under this Notice may be exercised by the
Participant’s guardian or the legal representative of his or her estate (or the
person who acquires the rights under this Notice by bequest or inheritance or by
the reason of the death of the Participant), as applicable.

 

3.

Vesting/Forfeiture. The Participant shall vest in his or her rights under the
Restricted Shares, and any accumulated dividends described in Section 7 hereof,
and the Company’s right to reclaim such shares or dividends shall lapse with
respect to one-third of the Restricted Shares on the first anniversary of the
Grant Date and an additional one-third of the Restricted Shares on each of the
second and third anniversaries of the Grant Date (each anniversary, a “Vesting
Date”), provided that the Participant remains continuously employed by the
Company or an Affiliate from the Grant Date to such Vesting Date.
Notwithstanding the foregoing, however, all Restricted Shares not then vested
shall vest immediately upon termination if the Participant’s Employment
terminates by reason of the Participant’s Disability or death. In the event of
the Participant’s Retirement (as defined in Section 4 below) prior to vesting,
the Committee may, in its sole discretion, accelerate vesting. If the
Participant’s Employment terminates other than by reason of Retirement,
Disability or death, the Restricted Shares (to the extent not then vested) shall
be forfeited as of the date the Participant’s Employment so terminates and
transferred to the employee benefit trust established in connection with the
Company’s adoption and assumption of the Plan. As soon as administratively
feasible following the vesting of the Restricted Shares, a

 

1



--------------------------------------------------------------------------------

  certificate or other representation of the vested Restricted Shares, less the
amount of Shares sold pursuant to Section 8 hereof, if any, shall be delivered
without charge to the Participant, or his or her designated representative,
without restrictive legend. If, for any reason, the restrictions imposed by the
Committee upon the Restricted Shares are not satisfied at the end of the
Restricted Period, any Restricted Shares remaining subject to such restrictions
shall be forfeited by the Participant and transferred to the employee benefit
trust established in connection with the Company’s adoption and assumption of
the Plan.

 

4. Retirement. For purposes of this Notice, “Retirement” of an Employee shall
have occurred if, as of the Employee’s date of termination of Employment, the
Employee is a minimum of 60 years old and has satisfied the requirements for
normal retirement pursuant to the policies of the Company in place at the time
of termination.

Determination of the date of termination of Employment by reason of Retirement
and the satisfaction of the requirements for Retirement shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

5. Disability. For purposes of this Notice, “Disability” means the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than 12 months, receiving disability benefits under the applicable
disability plan of the Company (or of an Affiliate).

Determination of the date of termination of Employment by reason of Disability
and the satisfaction of the requirements for Disability shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.

 

6. Employment Relationship. For purposes of this Notice and the Restricted
Shares, the Participant shall be considered to be in the Employment of the
Company or an Affiliate as long as the Participant is actively providing
services to the Company or an Affiliate. In the event the Participant ceases to
be in the Employment of the Company or an Affiliate (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), unless otherwise provided in this Notice or
determined by the Company, the Participant’s right to vest in Restricted Shares
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively providing services and will not be extended by
any notice period (e.g., the Participant’s period of active service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any).

Any question as to whether and when there has been a termination of such
Employment shall be based on such evidence as the Committee may require and a
determination by the Committee as to the date of such termination shall be final
and controlling on all interested parties.

 

7. Dividends. Any cash dividends that may be paid on the Restricted Shares after
the Grant Date shall be accumulated and held in an account or in escrow by the
Company until such time as the Participant shall vest in the Restricted Shares
to which such dividends are attributable as described in Section 3 above. The
Participant shall receive a cash payment equal to the accumulated dividends paid
(reduced by the amount of any Tax-Related Items, as defined below) with respect
to the Restricted Shares as they become vested. All accumulated dividends
attributable to unvested Restricted Shares shall be forfeited, if and to the
extent that the underlying Restricted Shares are forfeited.

 

2



--------------------------------------------------------------------------------

8. Responsibility for Taxes. The Participant acknowledges that, regardless of
any action by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Shares,
including, but not limited to, the grant or vesting of the Restricted Shares,
the release of Shares from restrictions, the subsequent sale of any Shares
acquired pursuant to the Restricted Shares and the receipt of any dividends, and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Shares to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction between the date of grant and the date of any relevant taxable
or tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from the Participant’s wages or other cash payment (including
the cash payment referred to in Section 7 above) made to the Participant by the
Company and/or the Employer;

(b) withholding from proceeds of the sale of Shares acquired pursuant to the
Restricted Shares either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Participant’s behalf pursuant to this
authorization without further consent); or

(c) selling or transferring to the employee benefit trust established in
connection with the Company’s adoption and assumption of the Plan a number of
Shares that would otherwise be released from restrictions on the Vesting Date.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent in Shares.

The Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

 

3



--------------------------------------------------------------------------------

For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the Restricted Shares is not made
within ninety (90) days of any event giving rise to the income tax liability or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
income tax shall constitute a loan owed by the Participant to the Employer,
effective on the Due Date. The loan will bear interest at the then-current
official rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to herein or otherwise
permitted under the Plan. Notwithstanding the foregoing, if the Participant is a
director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act), the Participant shall not be eligible for a
loan to cover the income tax due as described above. In the event the
Participant is such a director or executive officer and the income tax due is
not collected from or paid by the Participant by the Due Date, the amount of any
uncollected income tax will constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) will be
payable. The Company or the Employer may recover any such additional income tax
and NICs at any time thereafter by any of the means referred to herein or
otherwise permitted under the Plan. The Participant will also be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime.

 

9. Reorganization of the Company. The existence of this Notice shall not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference shares ahead of or affecting the Shares or the rights thereof;
the dissolution or liquidation of the Company; any sale or transfer of all or
any part of its assets or business; or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

10. Recapitalization Events. In the event of share dividends, spin-offs of
assets or other extraordinary dividends, share splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Shares or to Restricted Shares shall mean and include all securities or other
property (other than cash) that holders of Shares are entitled to receive in
respect of Shares by reason of each successive Recapitalization Event, which
securities or other property (other than cash) shall be treated in the same
manner and shall be subject to the same restrictions as the underlying
Restricted Shares.

 

11. Status of the Shares. The Company intends to register for issuance under the
Securities Act of 1933, as amended (the “Act”), the Shares acquired pursuant to
this Notice and to keep such registration effective. In the absence of such
effective registration or an available exemption from registration under the
Act, issuance of Shares acquired pursuant to this Notice will be delayed until
registration of such Shares is effective or an exemption from registration under
the Act is available. In the event exemption from registration under the Act is
available, the Participant (or the person permitted to receive the Participant’s
Shares in the event of the Participant’s Disability or death), if requested by
the Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require assuring
compliance with applicable securities laws. The Company shall incur no liability
to the Participant for failure to register the Shares or maintain the
registration.

The Shares which the Participant may acquire pursuant to this Notice will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable

 

4



--------------------------------------------------------------------------------

securities laws, whether federal or state. The Participant is hereby notified
(i) that the certificates or other representation of the Shares may bear such
legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the Shares acquired pursuant to this Notice on the
share transfer records of the Company if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of such Shares.

 

12. Certain Restrictions. By accepting the Restricted Shares granted under this
Notice, the Participant acknowledges that he will enter into such written
representations, warranties and Notices and execute such documents as the
Company may reasonably request in order to comply with the terms of this Notice
or the Plan, or securities laws or any other applicable laws, rules or
regulations.

 

13. Recoupment. Notwithstanding any provision of this Notice to the contrary,
the Committee may, in its sole discretion:

(a) recoup from the Participant all or a portion of the Shares issued or cash
paid under this Notice if the Company’s reported financial or operating results
are materially and negatively restated within five years of the grant or payment
of such amounts; and

(b) recoup from the Participant if, in the Committee’s judgment, the Participant
engaged in conduct which was fraudulent, negligent or not in good faith, and
which disrupted, damaged, impaired or interfered with the business, reputation
or Employees of the Company or its Affiliates or which caused a subsequent
adjustment or restatement of the Company’s reported financial statements, all or
a portion of the Shares issued or cash paid under this Notice within five years
of such conduct.

In addition, the Restricted Shares are subject to the requirements of
(i) Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations thereunder, (ii) similar rules under the laws of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to the Participant.

Any Shares subject to recoupment may be transferred to the employee benefit
trust established in connection with the Company’s adoption and assumption of
the Plan, and the Participant agrees to execute any documents necessary to
effectuate such transfer.

 

14. Code Section 409A; No Guarantee of Tax Consequences. This award of
Restricted Shares is intended to be exempt from Code Section 409A and the
provisions hereof shall be interpreted and administered consistently with such
intent. The Company makes no commitment or guarantee to the Participant that any
federal or state tax treatment will apply or be available to any person eligible
for benefits under this Notice.

 

15. Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other grant materials by and
among the Company, the Employer and any Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

 

5



--------------------------------------------------------------------------------

The Participant understands that the Company, the Employer and any Affiliates
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Restricted Shares or any other entitlement to shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).

The Participant understands that Data will be transferred to such share plan
service provider as may be selected by the Company, which is assisting the
Company with the implementation, administration and management of the Plan. The
recipients of Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant may request
a list with the names and addresses of any potential recipients of Data by
contacting his or her human resources representative. The Participant authorizes
the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan. Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her human resources representative. Further, the
Participant is providing his or her consents herein on a purely voluntary basis.
If the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, his or her Employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant Restricted Shares or other equity awards to the Participant or
administer or maintain such awards. Therefore, the Participant’s refusal or
withdrawal of his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant may
contact his or her human resources representative.

 

16. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

17. Nature of Grant. In accepting the Restricted Shares, the Participant
acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Restricted Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Shares, or benefits in lieu of Restricted Shares, even if Restricted Shares have
been granted in the past;

(c) all decisions with respect to future Restricted Shares or other grants, if
any, will be at the sole discretion of the Company.

 

6



--------------------------------------------------------------------------------

(d) the grant of Restricted Shares and the Participant’s participation in the
Plan shall not create a right to Employment or be interpreted as forming an
Employment or service contract with the Company, the Employer or any Affiliate
and shall not interfere with the ability of the Company, the Employer or any
Affiliate, as applicable, to terminate the Participant’s Employment relationship
(if any);

(e) the Participant is voluntarily participating in the Plan;

(f) the Restricted Shares are not intended to replace any pension rights or
compensation;

(g) the Restricted Shares are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long service awards, pension or
retirement or welfare benefits or similar payments;

(h) the future value of the Shares is unknown and cannot be predicted with
certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Shares resulting from the termination of
Participant’s Employment or other service relationship to the Company or the
Employer (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the Restricted Shares to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company, its Affiliates or the Employer, waives his or her ability,
if any, to bring any such claim, and releases the Company, its Affiliates and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Shares and the benefits evidenced by this Notice do not create
any entitlement to have the Restricted Shares or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and

(k) the following provisions apply only if the Participant is employed outside
the United States:

(i) the Restricted Shares are not part of normal or expected compensation or
salary for any purpose; and

(ii) neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the Restricted Shares or
of any amounts due to the Participant pursuant to the vesting of the Restricted
Shares or the subsequent sale of any Shares.

 

7



--------------------------------------------------------------------------------

18. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

19. Amendment and Termination. Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice that adversely affects the Participant’s
rights hereunder in any material respect or termination of this Notice shall be
made by the Company without the written consent of the Participant.

 

20. Binding Effect. This Notice shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Participant.

 

21. Governing Law. This Notice shall be governed by, and construed in accordance
with, the laws of England and Wales, without regard to conflict of laws
principles.

 

22. Severability. In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

 

23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Shares and on any Shares issued under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

24. Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach by the Participant or any other
Participants.

By signing below, the Participant agrees to the terms and conditions of the
grant of Restricted Shares as set forth in this Notice.

 

 

[Name]   [Date]  

 

8